COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00257-CR
                             NO. 02-15-00258-CR
                             NO. 02-15-00259-CR


JONATHAN DAVID                                                   APPELLANT
GONZALEZORTEGA

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
            TRIAL COURT NOS. 1318574D, 1319077D, 1319080D

                                     ----------

                       MEMORANDUM OPINION1

                                     ----------

     Appellant Jonathan David Gonzalezortega pleaded guilty to one case of

aggravated sexual assault of a child under fourteen years of age and two cases

of indecency with a child by contact in exchange for concurrent sentences of

twenty years’ confinement.        When he attempted to appeal from these

     1
      See Tex. R. App. P. 47.4.
convictions, we informed him that the trial court’s certifications of his right to

appeal in each case stated that each case is a plea bargained case and that he

had no right of appeal.    We informed appellant that unless he or any party

desiring to continue the appeals filed with the court a response showing grounds

for continuing the appeals, the appeals would be dismissed. See Tex. R. App. P.

25.2(a)(2), (d), 44.3. Appellant filed a response, but it does not show grounds for

continuing the appeals. Therefore, we dismiss the appeals. See Tex. R. App. P.

25.2(d), 43.2(f).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2015




                                        2